DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

3.	Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 3 October 2022 is acknowledged.
Claims 10-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 October 2022.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the filter of claim 1 further comprising a filter housing, wherein the filter housing comprises several components, including at least one hydrophobic hollow fiber filter. This renders the claim language indefinite. First, claim 1 is directed to a hydrophobic hollow fiber filter while claim 2 recites additional structure in addition to a hydrophobic hollow fiber filter. It is not clear how this additional structure is intended to form a part of the claimed invention since the claim is directed to only the filter of clam 1, as recited in the preamble. Second, it is not clear if the at least one hydrophobic hollow fiber filter recited at line 6 of claim 2 is the same hydrophobic hollow fiber filter as in claim 1.
	Claims 3-7 and 9 are likewise rejected due to their dependence from claim 2.
	The Examiner notes that this rejection could be overcome by amending claim 2 to be directed to a filtration system, wherein the filtration comprises the recited housing including at least one hydrophobic hollow fiber filter of claim 1. Claims 3-7 and 9 would likewise need to be amended to correspond to amended claim 2.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hiraoka et al. (US 2018/0361325 A1).

	With regard to claim 1, Hiraoka et al. discloses a pre-wetted hydrophobic hollow fiber consisting of hydrophobic polymers and lacking hydrophilic polymers, wherein the filter is pre-wetted with an alcohol at paragraph [0021].
	With regard to the filter being single-use and contained in a buffered solution, such limitations are seen as being directed to an intended manner of using the filter and do not further limit the structure of the claimed apparatus. See MPEP 2114. The Examiner especially notes that the filter of Hiraoka et al. is fully capable of being single-use and contained in a buffered solution.
	Alternatively, even if such is not the case, Hiraoka et al. further discloses using a buffered solution to remove the medium existing on the inner and outer surface of the filter at paragraph [0047]. Containing the filter in the buffer solution to remove the medium would be obvious to one of ordinary skill in the art. The Examiner particularly notes that claim 1 does not limit when the filter is contained in the buffered solution.
	Furthermore, using the filter only a single time would be obvious to one of ordinary skill in the art to prevent cross-contamination.
	While the embodiment of paragraph [0021] is a non-preferred or alternate embodiment, it nevertheless constitutes prior art. See MPEP 2123.

	With regard to claim 2, Hiraoka et al. discloses a filtration system comprising a filter housing (module case 3) comprising an inlet (1a or 1b), a retentate outlet (the other of 1a and 1b), a permeate outlet (2a or 2b), at least one hydrophobic hollow fiber filter (4) extending between the inlet and the retentate outlet, thereby fluidly separating the permeate outlet from the retentate outlet and the inlet, and a potting material (polyurethane) connecting the at least one hydrophobic hollow fiber filter to the filter housing and sealing at least one of the inlet and the retentate outlet from the permeate outlet at Fig. 1 and paragraphs [0021] and [0033].

9.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (US 2018/0361325 A1).

	With regard to claims 3 and 4, Hiraoka et al. discloses the hydrophobic hollow fiber filter comprising a plurality of pores having a diameter of 0.001-0.5 µm or 0.01-0.1 µm at paragraphs [0021] and [0028].
	The prior art ranges are seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 5, Hiraoka et al. does not mention the specific surface area of the filter.
However, one having ordinary skill in the art would recognize that the surface area could be optimized within the recited range depending on the amount and flow rate of fluid that needed to be filtered.

With regard to claims 6 and 7, Hiraoka et al. discloses the filter having an inner diameter of 100-1000 µm (0.1-1.0 mm) or 150-500 µm (0.15-0.5 mm) and a wall thickness of 10-150 µm or 20-100 µm.
The prior art ranges are seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (US 2018/0361325 A1) in view of Nagata et al. (US 2017/0173536 A1).
Hiraoka et al. discloses the hydrophobic hollow fiber filter comprising polyethylene at paragraphs [0021]-[0022], but does not mention polypropylene.
Nagata et al. teaches forming hydrophobic hollow fibers from either polyethylene or polypropylene at paragraphs [0033], [0069], [0071], and [0083].
It would have been obvious to one of ordinary skill in the art to substitute the polypropylene of Nagata et al. for the polyethylene of Hiraoka et al. since both polymers are known in the art as being suitable for forming hydrophobic hollow fibers.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
November 4, 2022